Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

1.	Claims 1-7 filed 02/19/2020 are pending for examination. The application has claimed priority from Japanese patent Application No. 2019-039561, filed March 5, 2019.

Claim Interpretation
2.	The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
in claims 1.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
A review of the specification shows that a CPU 310 control unit, a component of store registration server 300 [see Fig.11 and para 0084 of the Applicant’s originally filed Specification, “As shown in Fig. 11, the store registration server 300 includes a control unit 310, a storage unit 320, and a communication unit 330. The control unit 310 is a CPU, for example, and controls the store registration server 300 in an integrated manner by executing various programs stored in the storage unit 320……….the following functional structures are formed in the CPU: an app acceptance unit 311 as an app acceptance unit, an app examination unit 312 as an app examination unit, an app registration unit 313 as an app registration unit, and a registered app management unit 314 as a registered app management unit”]   appears to be the corresponding structure for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitations: an app acceptance unit, an app examination unit, an app registration unit recited in claim 1.  
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform 

Claim Rejections - 35 USC § 101
3.	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-7 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more, when analyzed per “2019 PEG”. 
	Step 1 analysis: 
Claims 1-7 are to a process comprising a series of steps, which are statutory (Step 1: Yes).
	Step 2A Analysis:
Claim 1 recites:
1. An overseas-compatible application sales management system compatible with a third country for managing online store sale of an application to run at an edge server communicably connected to one or more edge devices in the third country, the overseas-compatible application sales management system comprising: 
a communication unit; 
an app DB that stores the application to be registered for online store sale in the third country; and 
a store registration control unit, the store registration control unit comprising: 
an app acceptance unit that accepts the application and an export control list including a conformity/nonconformity judgement note and a trade control definition judgement result about the application, the export control list being accepted if a developer of the application is a 3.sup.rd party as an app developer in a country except the third country; 
an app examination unit that examines the application accepted by the app acceptance unit and the export control list including the conformity/nonconformity judgement note and the trade control definition judgement result, the export control list being examined if the app developer is the 3.sup.rd party; and 
registration unit, if the app examination unit judges the application to be available for store sale in the third country while the application developer is the 3.sup.rd party, the app registration unit registering the application and the export control list including the conformity/nonconformity judgement note and the trade control definition judgement result with the app DB in correlation with each other, the export control list being registered if the app developer is the 3.sup.rd party. 

managing sale of an application in a third country, comprising a communication unit,  an acceptance unit that accepts the application and an export control list including a conformity/nonconformity judgement note and a trade control definition judgement result about the application, the export control list being accepted if a developer of the application is a 3rd party as an app developer in a country except the third country, an examination unit that examines the application accepted by the app acceptance unit and the export control list including the conformity/nonconformity judgement note and the trade control definition judgement result, the export control list being examined if the app developer is the 3rd party, and registration unit, if the app examination unit judges the application to be available for store sale in the third country while the application developer is the 3.sup.rd party, the app registration unit registering the application and the export control list including the conformity/nonconformity judgement note and the trade control definition judgement result with the app DB in correlation with each other, the export control list being registered if the app developer is the 3rd party. 

Step 2A Prong 1 analysis: Claims 1-7 recite abstract idea.
The claimed invention is a method for sale/export of applications subject to export rules and other requirements, wherein the developer of the application is a third party and resident of a country other than the third country, which is commercial related activity. The highlighted limitations of a process managing sale of an application in a third country, comprising an acceptance unit that accepts the application and an export control list including a conformity/nonconformity judgement note and a trade control definition judgement result about the application, the export control list being accepted if a developer of the application is a 3rd party as an app developer in a country except the third country, an examination unit that examines the application accepted by the app acceptance unit and the export control list including the conformity/nonconformity judgement note and the trade control definition judgement result, the export control list being examined if the app developer is the 3rd party, and registration unit, if the app examination unit judges the application to be available for store sale in the third country while the application developer is the 3.sup.rd party, the app registration unit registering the application and the export control list including the conformity/nonconformity judgement note and the trade control definition judgement result with the app DB in correlation with each other, the export control list being registered if the app developer is the 3rd party”, under their broadest reasonable interpretation cover (i) a commercial activity of selling products such as applications to foreign countries subject to certain rules falling within “Certain Methods of Organizing Human Activity” abstract idea, and (ii) concepts performed in the human mind including accepting information based on certain evaluation, examining information or registering information based on certain requirements falling within “Mental Process” abstract idea.. The different units including communication unit, acceptance unit, examination unit, and registration unit could be sections managed by human operators carrying out the intended functions, as recited. Thus the claim 1 recites abstract ideas. Since dependent claims 2-7 include the limitations of base claim 1, all pending claims 1-7 recite an abstract ideas.
Step 2A Prong 2 analysis:
Claims 1-7: The judicial exception is not integrated into a practical application.
	Claim 1 recites the additional limitations of using generic computer components comprising a generic computer server comprising a communication unit to communicate, a store registration unit comprising an app acceptance unit, an app examination unit, and an app 
Accordingly, even in combination, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim 1 is directed to an abstract idea.
Dependent claims 3, 6, and 7 recite limitations directed to non-functional descriptive data  qualifying the limitations recited in claim 1 and are of mere descriptive nature, claim 2 is directed to a generic function of notifying an entity of some information, claim 4 is directed to displaying data and claim 5 is directed to a generic function of  providing /transmitting information, which all do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. Therefore, dependent claims 2-7, similar to claim 1 are directed to an abstract idea.
Step 2A=Yes. Claims 1-7 are directed to abstract ideas.

Step 2B analysis:	The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.
	Since claims are as per Step 2A are directed to an abstract idea, they have to be analyzed per Step 2B, if they recite an inventive step, i.e., the claim recite additional elements or a combination of elements that amount to “Significantly More” than the judicial exception in the claim.
	As discussed above with respect to Step 2A Prong Two, the additional elements in the claims 1-20 amounts to no more than mere instructions to apply the exception using a generic computer components, and generally linking the judicial exception to a particular technological environment or field of use. The same analysis applies here in 2B, i.e., mere instructions to apply the exception using a generic computer components, and generally linking the judicial exception to a particular technological environment or field of use using a generic computer components cannot integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B.
	Under 2019 PEG, a conclusion that an additional element or elements is/are extra-solution activity, or are well-understood, conventional and routine activity in step 2A should be re-evaluated in step 2B. Here the receiving, acquiring, transmitting,  storing and displaying steps were considered are extra-solution activity, or are well-understood, conventional and routine activity activities in step 2A and thus it is re-evaluated in step 2B to determine if it is more than what is well-understood, routine, conventional activity in the field. 
The background of the example does not provide any indication that the computer components are anything other than a generic, off the shelf computer component and the Symantec, TLI, OIP Techs, Versata court decisions cited in MPEP 2106.05(d) (ii) indicate that 
Accordingly, a conclusion that the receiving, acquiring, transmitting, storing, and displaying steps are well-understood, routine conventional activities are supported under Berkheimer Option 2.
Step 2B = No, the claims 1-7 do not provide an inventive concept (significantly more than the abstract idea). The claims 1-7 are patent ineligible.

Claim Rejections - 35 USC § 112
4.	Claims 1-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The claims 1-7 are generally narrative and indefinite, failing to conform to current U.S. practice.  They appear to be a literal translation into English from a foreign document and are replete with grammatical and idiomatic errors.
As best understood in the context of the Specification Examiner understands the independent claim 1 as follows, for further examination on merits related to prior art: . 
1. An overseas-compatible application sales management system compatible with a third country for managing online store sale of an application in the third country, the overseas-compatible application sales management system comprising: 
a communication unit; 
a database that stores and registers the application for sale in the third; and 

an application acceptance unit to accept the application if the application is conforms to export control requirements including a permission from export authority for sale of the application in the third country, and with the condition  if  app developer of the application is a third party in a country except the third country; 
an app examination unit that examines the accepted application if the application conforms to export rules and that the app developer is the third party; and 
an app registration unit to register the application responsive to determining that it meets all the requirements of export control, a permission for export to the third country and the app developer is the third party.

Claim Rejections - 35 USC § 103

5.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


5.1.	Claims 1-3, 5-7 are rejected under 35 U.S.C. 102((a)(1) or 35 U.S.C. 102((a)(2)  as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Cortes et al. [US20100011415 A1], hereinafter Cortes.

Examiner has invoked this rejection under 35 USC 102 or in the alternative 35 USC 103 because the limitations, as recited in claim 1, have been rejected as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention, because the claims 1-3, 5-7 are generally narrative and indefinite, failing to conform with current U.S. practice.  They appear to be a literal translation into English from a foreign document and are replete with grammatical and idiomatic errors.
As best understood in the context of the Specification Examiner understands the independent claim 1 as follows, for further examination on merits related to prior art: . 
1. An overseas-compatible application sales management system compatible with a third country for managing online store sale of an application in the third country, the overseas-compatible application sales management system comprising: 
a communication unit; 
a database that stores and registers the application for sale in the third; and 
a store registration control unit, the store registration control unit comprising: 

an app examination unit that examines the accepted application if the application conforms to export rules and that the app developer is the third party; and 
an app registration unit to register the application responsive to determining that it meets all the requirements of export control, a permission for export to the third country and the app developer is the third party.
Cortes does teach a system comprising equivalents to a communication unit, a store registration unit comprising an app acceptance unit, an app examination unit, and an app registration unit carrying out the intended functions, as laid out below:
	
	Regarding claim 1, Cortes teaches an overseas-compatible application sales management system compatible with a third country for managing online store sale of an application to run at an edge server communicably connected to one or more edge devices in the third country, the overseas-compatible application sales management system [see Fig.1 and Fig.2A“100”]  comprising: 
a communication unit; an app DB that stores the application to be registered for online store sale in the third country; and a store registration control unit, the store registration control unit [See Fig.1 wherein the system 100 includes the components 190 [input device], 170 [output device], and 180 communication interface correspond to communication unit,  and the rest of the components 103, 140, 150, corresponding to a store registration control unit, and as a part of online store 228 connected to developers [who can be residents and stationed in regions/countries different from the end-users] and end users [purchasers/buyers in a third world country he store registration control unit comprising: 

an app examination unit that examines the application accepted by the app acceptance unit and the export control list including the conformity/nonconformity judgement note and the trade control definition judgement result, the export control list being examined if the app developer is the 3.sup.rd party [See Fig.2B wherein the system ‘software examines if the Application meets the requirements of encryption and export trade rules [see blocks 202, 204, 206 and 208. The Application is accepted only if it fulfils the requirements such as required encryption and conforming to export rules ; and also that the developer is from USA which is different from a third country in the worldwide market [see para 0007, “ developers in the United States can reach a worldwide market”.  Also see Figs 4-9 which disclose the various requirements that the applications for sale to third countries need to fulfill several requirements].
an app registration unit, if the app examination unit judges the application to be available for store sale in the third country while the application developer is the 3.sup.rd party, the app registration unit registering the application and the export control list including the conformity/nonconformity judgement note and the trade control definition judgement result with the app DB in correlation with each other, the export control list being registered if the app developer is the 3.sup.rd party [see Figs 2B and 3, and 4-9 There is a need for a process to aid in export control and export compliance when selling applications in an online store. In this way, developers in the United States can reach a worldwide market”] and not from the third country.

	Examiner also rejects claim 1 as being obvious in view of Cortes because Cortes teaches equivalent components comprising a communication unit, a store registration unit comprising an app  acceptance unit, an add examination unit, and an app registration unit  implementing the intended functions, as discussed above, when interpreted under broadest reasonable interpretation. However, since the language of limitations of claim 1 is considered indefinite, Examiner interprets that if any limitation, which could be obvious variant, is left out from being considered as disclosed by Cortes, it would be obvious in view of its teachings of Cortes, because the components of the system of Cortes would be capable of implementing ranging from receiving , accepting, registering and storing the application for sale by the online store 228 and is capable of acquiring data related to the Application such as ID, name, Developer’s information, his name and country of his residency, comparing and evaluating the application if it conforms to the required rules related to the developer and export rules.

Regarding claim 2, Cortes teaches that the overseas-compatible application sales management system according to claim 1, wherein the app registration unit is further configured to notify a contact point of the 3.sup.rd party of the fact that the application has been registered for store sale in the third country [see Abstract, “In one aspect, the appropriate export compliance form is transmitted to a reviewing body for approval before completely ingesting the program. The reviewing body may notify the developer of approval or rejection of the export compliance form.]. Since the application is 

Regarding claim 3, Cortes suggests, wherein the export control list includes the name and residential country of the 3.sup.rd party in correlation with the application [The fact that developer is from US is already discussed in claim 1 and para 0039 and Fig.7 discloses that the developer has to provide his signature which could be in the form of name.. 

Regarding claim 5, Cortes teaches that the overseas-compatible application sales management system according to claim 1, wherein the store registration control unit further comprises: a registered app management unit that provides a terminal of a person in charge in an operational administration company operating the overseas-compatible application sales management system with registration management information about an application store registered in the app DB [See Fig.2B where the online store is linked with the end users terminals 234 [they can be in third country] and these end users with their terminals can search and purchase applications from the online store 228 via internet. 

Regarding claim 6, it is already discussed in claim 1 that Cortes discloses a system with an online store 228 to sale applications for entities such as Apple or Amazon store[see para 0036] to end users which could be in any country of a worldwide market [see para 0007] and therefore the online store which includes the store storing applications from Developers can be in a third country separate from the Developer’s country, for example, the developer  is in US and the Apples online store could be in Japan or any other country to sell applications to end users in other countries.
		


5.2.	Claim 4 rejected under 35 U.S.C. 103 as obvious over Cortes in view of Kanehara et al [US 20070276760 A1], hereinafter Kanehara.

Regarding claim 4, Cortes teaches that the overseas-compatible application sales management system facilitating sale of apps to a third country, wherein the apps are from a developer residing in a country other than the third country and an apps examining unit checks for the conformity with the export/trade control regulations. Cotes fails to disclose that according to claim 1, wherein the app examination unit is further configured to display an export control list check screen on a terminal of an administrator of the app examination representing the export control list together with an ID and a product name of an application developed by the application developer as the 3rd party. Kanehara, in the same field of transacting applications, teaches requiring displaying information on Apps ID, its name and price extra, see para 0092 and Fig.11. Therefore, in view of the teachings of Kanehara, it would be obvious to an ordinary skilled in the art to have included displaying and checking the apps ID and name because when products are sold they are recognized by part numbers such as ID and name and since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
Conclusion
6.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
	(i)	Singh et al. [US Patent 7,383,233 B1] discloses methods for electronic global transaction systems comprising a network 10 wherein a global customer can access a seller’s web site, which is connected to a supplier network by a communication means 17, a global computer system 18 a screens the customer based on a filter criteria, a second level system 22 screens the transaction between the seller and customer. For example, see Fig.11, the products are sold to licensed end users by licensed distributors of products and checks are made that the transaction complies with internal trade control regulation and applicable law on data.

	(ii)	Traversat et al. [US 20120072905 A1; see Figs 1, 8-10 and paras 0015—0016] disclose a computerized system including one or more application developers (110), a warehouse (120), and one or more client devices (140), the developers (110) generate, create, or otherwise obtain applications (150),  provide these applications (150) to the warehouse (120) for distribution, and provide the warehouse (120) with application information (155) (i.e., data related to the application such as product name/ID and product description, etc., see Figs 8-11.). 

	(iii)	Walker et al. [US20020095355 A1; see Abstract and ] discloses a computer-implemented international trade system for managing cross-border sales and exports of items subject to compliance of rules and regulations as required by a specific country export/import related agencies, are exclusively performed by the licensed in-country GTI System third party service provide electronically using such applications as the Automated Broker Interface ("ABI") and Automated Export System ("AES") in the United States. The GTI System 50 monitors the 

	(iv)	Ito [US20120215662 A1; see Abstract and para 0008] discloses a license management system managing a license of a program sold by the sales management apparatus. A transmission unit of sales management apparatus displays a list of information of one or plural programs, and transmits a registration request to the license management apparatus, the registration request including configuration information of a group including a combination of plural the programs selected from the programs on the list of information; a product information storage unit; a product registration unit that receives an input of license information corresponding to the group, associates the license information with the group, and stores the associated license information together with the group into the product information storage unit as product information; and a sales management unit that transmits a list of the product information in response to a reception of a purchase request for purchasing the programs, the product information being stored in the product information storage unit. Further, the license management apparatus includes a group information storage unit that stores the configuration information included in the registration request.

	(v)	Gold et al. [US2006/0015857 A1; see Abstract] and para 0111  discloses that a computer software system, namely, An Object Process Graph Application Controller-Viewer (OPGACV) to  control a running Object Process Graph (OPG) application by inducing a Dynamic Graph Interpreter (DGI) to transition applications from one state to another, and it renders application state, structure, and data on display mediums and validates data inputs to applications with additional controls for the import and export of OPG applications. 


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey A Smith can be reached on 571-272-6763.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YOGESH C GARG/Primary Examiner, Art Unit 3625